USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                          ___________________No. 97-1879                          MARDO Q. GONZALEZ,                         Plaintiff, Appellant,                                  v.                        JOHN MARSHALL, ET AL.,                        Defendants, Appellees.                                                            ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS   [Hon. Charles B. Swartwood, III, U.S. District Magistrate Judge]                         ____________________                                Before                        Torruella, Chief Judge,                   Stahl and Lynch, Circuit Judges.                         ____________________    Mardoqueo Gonzalez on brief pro se.    Nancy Ankers White, Special Assistant Attorney General, and     Ann M. McCarthy, Counsel, Department of Correction, on brief forappellees John Marshall, Paul Verdini and Thomas Dickhaut.    Bruce R. Henry and Morrison, Mahoney & Miller on brief for appelleePauline Sweeney.                         ____________________                           March 12, 1998                        ____________________                                                                          Per Curiam.  We have carefully reviewed the record in this    case, including the briefs of the parties and the decisions    below.  Essentially for the reasons indicated by the    magistrate judge in his report and recommendation, dated    March 24, 1997, the grant of summary judgment to    defendants/appellees is affirmed.